In a proceeding under section 330 of the Election Law (1) to declare as null and void a petition designating the respondents as candidates of the Democratic party in the primary election for certain public offices and party positions; (2) to declare as null and void certain declinations and substitutions filed with the Board of Elections with respect to such candidacies; and (3) to enjoin said Board of Elections from printing or placing the names of said respondents as such candidates on the official primary ballot, the petitioners appeal from an order of the Supreme Court, Kings County, dated August *71324, 1962, which (a) sustained the validity of said declinations and substitutions; and (b) in all other respects dismissed the proceeding. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.